Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because the abstract does not include reference numerals for any of the elements recited therein, except for the airflow which is numbered as “F1” throughout.  As the use of reference numerals for only this element is inconsistent with the style and content of the remainder of the abstract, the abstract is objected to and correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “F1” has been used to designate both different air flows throughout the entirety of the system.  For example, figs. 1 and 2, reproduced below, the numeral F1 is used to represent airflows through multiple different heat exchangers (the four different condenser 84) into a space where they mix (above the condensers 84 and in which the fans 12 are disposed) and through mutually exclusive paths through the free cooling heat exchangers (14) or through the louvers (16), being labeled F1 in all of these locations and  and right sides (symmetric subassemblies 24) of the system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    720
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    731
    571
    media_image2.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations with or without use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use either “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are:
“controllable air flow direction means” in line 15 of claim 1, interpreted as a set of controllable louvers as taught in ¶ 11 of the specification and equivalents thereof.
It is noted that claim 4 teaches in lines 1-2, the “controllable air flow direction means” to be “formed by louvers”.  For this reason, the limitation as used in claim 4 has not been interpreted under 35 U.S.C. 112(f) as the claim teaches sufficient structure to perform the recited function.

Claim 2 teaches in line 3 “a control unit”.  The specification does not teach any structure for this control unit and this recitation is rejected under 35 U.S.C. 112(a) and (b) as set forth below.

Claims 8 and 9 each recite in line 2 “the controllable closing means”.  The specification mentions this element only in ¶ 10 which merely duplicates the language of these claims and does not teach any structure for performing this function and these claims are therefore rejected under 35 U.S.C. 112(a) and (b) as set forth below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-3, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In line 3, claim 2 recites in line 3, “a control unit”, invoking interpretation under 35 U.S.C. 112(f) by the combination of the generic placeholder “unit” with the function “control” and the teaching of this “control unit” operating the water chiller in its different configurations.  No teaching is provided in the specification with regard to the structure of this “unit”, with passages such as ¶¶ 10 or 31 teach only the functions of this unit (being configured to run the water chiller or control the louvers) with no teaching of structure or of apparatus which may embody the recited “control unit”.  For this reason, this teaching is found to fail to comply with the written description requirement and is thus rejected under 35 U.S.C. 112(a).
Claim 3 is rejected as depending upon a rejected base claim.  

In line 2, each of claims 8 and 9 recites in line 3, a “controllable closing means”, invoking interpretation under 35 U.S.C. 112(f) by the combination of “means” and the function of “closing”.  No teaching is provided in the specification with regard to the structure of this “means”, with passages such as ¶ 10 merely duplicating the teachings of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 7-8 of claim 1, there are recited “at least one condenser” and in lines 9-10 the claim recites “said condenser being configured to release heat from the refrigerant to the air flow under action of said at least one fan”.  It is not clear whether the limitations applied to “said condenser” are intended to apply only to one condenser or to all of the “at least one condenser” in the case where multiple condensers are present in the system.  As such, it is not clear whether a system in which multiple condensers are provided but only one releases heat to the air flow of the one or more fans would fall within the scope of claim.
Further, claim 1 recites in line 9 “said condenser being configured to release heat from the refrigerant”.  Although the claim had previously recited in line 5 “a refrigerant circuit”, there is no preceding teaching of “a refrigerant” and thus the teaching of “the 
For these reasons, the scope of claim 1 cannot be positively established and the claim is thus rejected under 35 U.S.C.112(b) as being indefinite.
For purposes of examination, claim 1 has been given its broadest reasonable interpretation as requiring only that at least one condenser comply with these limitation, releasing heat to the airstream of the at least one fan and “the refrigerant” of “said condenser” has been interpreted as “a refrigerant” without further limitations or requirements.


In line 1 of claim 2, there is taught “a water chiller according to claim 1”.  This teaching appears to refer to the “water chiller” taught in claim 1, but uses the indefinite article “a” rather than “the” or “said”, making it unclear whether all limitations of claim 1 are intended to be incorporated fully into claim 2 as the claim lacks proper antecedent basis.  For this reason, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 3-5 include recitations of “a water chiller” equivalent to that of claim 2 and these claims are rejected under 35 U.S.C. 112(b) for the same reasons set forth above.
Claims 6-11 similarly lack “the” or “said” as they refer to the claims from which they depend, but further lack “a”, instead only teaching “Water chiller according to” the preceding claim.  These claims lack antecedent basis and are found to be indefinite for the same reasons set forth with regard to claim 2.


In line 3, claim 2 recites in line 3, “a control unit”, invoking interpretation under 35 U.S.C. 112(f) by the combination of the generic placeholder “unit” with the function “control” and the teaching of this “control unit” operating the water chiller in its different configurations.  No teaching is provided in the specification with regard to the structure of this “unit”, with passages such as ¶¶ 10 or 31 teach only the functions of this unit (being configured to run the water chiller or control the louvers) with no teaching of structure or of apparatus which may embody the recited “control unit”.  As such, it cannot be positively ascertained what systems or structures would or would not fall within the scope of the claim.  For this reason, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.

Further, in lines 4-5, claim 2 recites an air temperature being “superior or inferior” to a temperature threshold.  It is not clear from this recitation uses the terms “superior or inferior” to mean “greater or less” or as statements of quality or ability (such as the temperature possessing some quality or property which is superior for some purpose in comparison to the threshold.)  For this reason, the scope and requirements of claim 2 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, “superior to” and “inferior to” have been respectively interpreted to mean “greater than” and “less than”.

Claim 6 ends in what appears to be an unfinished word and without punctuation (“in vertical alignment with the at least one con”).  It appears that “the at least one con” was intended to refer to “the at least one condenser” but it is not clear whether this is in fact the case, whether the claim was intended to refer to some other element instead (such as the “control unit” or “controllable louvers” which both also begin with the same latter), or whether, in either case, claim 6 was intended to have further limitations beyond the point where the claim terminates which were omitted due to some error.  For this reasons, the scope of claim 6 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination the word “con” at the end of claim 1 is interpreted as reading “condenser”, this teaching being presented in ¶¶ 10 and 38 of the specification.

In lines 1-3 of claim 7, it is taught that “the at least one free cooling heat exchanger has a V shape protruding from a vertical alignment of the at least one condenser”.  The word “alignment” does not define any structure or location from which an element can “protrude” as “alignment” refers to a relation which must exist between a plurality of elements (which are “in alignment” rather than pertaining only to a single element (e.g. “a vertical alignment of the at least one heat exchanger”).  Further, even taking “a vertical alignment” to refer only to a plane or line vertically aligned with some particular element, the teaching of “the at least one heat exchanger” renders it unclear how such an alignment would pertain to the invention of this claim, as such a plane or line might be in alignment with one condenser but not another and it is unclear whether this partial vertical alignment 
For purposes of examination, claim 7 has been given its broadest reasonable interpretation as requiring that at least a single free cooling heat exchanger have a V shape which protrudes from a plan which is vertically aligned with at least one condenser of the system, but that any additional free cooling heat exchangers or condensers present are not required to exhibit such shape or alignment.

In line 2, each of claims 8 and 9 recites in line 3, a “controllable closing means”, invoking interpretation under 35 U.S.C. 112(f) by the combination of “means” and the function of “closing”.  No teaching is provided in the specification with regard to the structure of this “means”, with ¶ 10 teaching only the language of the claims without any elaboration or identification of the structure of this “means”.  As such, it cannot be positively ascertained what systems or structures would or would not fall within the scope of these claims.
Further, each of claims 8 and 9 recite “the controllable closing means” using the definite article “the”, although neither of these claims nor claim 1 from which they directly or indirectly depend includes a corresponding teaching.  As such, the teaching of “the controllable closing means” lacks antecedent basis, making it impossible to determine 
For purposes of examination, the “controllable closing means” of claims 8 and 9 has been interpreted as referring to the “air flow direction means” of claim 1 and as receiving antecedent basis from this teaching.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0186801 to A1 to Kopko et al. in view of US Publication No. 2020/0300553 A1 to Aaron et al.

    PNG
    media_image3.png
    530
    797
    media_image3.png
    Greyscale

Kopko teaches limitations from claim 1 in fig. 3, shown above, a water chiller comprising: 
at least one refrigeration apparatus (mechanical cooling system 54), 
a water circuit in which circulates a water flow to be cooled down (including the air-cooled heat exchanger 56 and cooling a fluid 58, taught in ¶ 27 to be “e.g., water and/or glycol”), 
at least one fan (60) generating an air flow (59) that is aspired from the outside (taught as “ambient air” in ¶ 27); 
the refrigeration apparatus comprising a refrigerant circuit (54) functioning in closed loop (as taught in ¶ 27, the cooling mechanical cooling system 54 is “e.g. one or more vapor compression refrigeration cycles”), 
the refrigerant circuit comprising a compressor (70), at least one condenser (72), an expansion valve (74) and an evaporator (66) (¶ 31), 
said condenser (72) being configured to release heat from the refrigerant to the air flow under action of said at least one fan (60, as taught in ¶ 34), 

wherein the water chiller further comprises at least one free cooling heat exchanger (56), configured to be exposed to the air flow (59, as shown in fig. 3 and as taught in ¶ 27), and connectable to the water circuit (by three-way valve as taught in ¶ 28).
Kopko does not teach the system including a controllable air flow direction means embodied as louvers or an equivalent thereto, which can direct air flow away from the free cooling heat exchanger in a mechanical cooling configuration or through the free cooling heat exchanger in a free cooling configuration.  
Aaron teaches in fig. 1, shown below, and ¶¶ 32-33, a heat exchanger unit having two pairs of heat exchangers (2A and B, and 12 A and B) arranged to function alternatively, a damper (44) equivalent to the louvers of the instant claims as an air flow control means pivoting to open and close a flow path, the damper (44) being provided to open and close altering the static pressure in the chamber (40) between these pairs of heat exchangers to direct air either through the upper heat exchangers (12A and B) when the damper (44) is closed or past them when the damper (44) is open.  

    PNG
    media_image4.png
    753
    616
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Kopko with the with the damper arrangement for selectively directing airflow between two alternative heat exchangers taught by Aaron in order to allow the proportion of cooling provided by the evaporator and free cooling heat exchangers of Kopko to be varied without fully disabling either, for example to continue harvesting residual cooling from the evaporator while shifting into a free-cooling mode in order to improve the system’s efficiency by preventing the wasting of cooling capacity.

claim 2 in fig. 3, shown above, [the] water chiller according to claim 1, wherein it comprises a temperature sensor (38) configured to measure an ambient air temperature (as taught in ¶ 38) outside the water chiller (as shown in fig. 3), and a control unit (78) configured to respectively run the water chiller in mechanical cooling configuration or in free cooling configuration depending on the ambient air temperature being respectively superior or inferior to a temperature threshold (¶ 38 teaches that the position of the three-way valve 64 is controlled based on the feedback of the sensors of the system, and ¶ 27 teaches the switching between the mechanical cooling and free cooling operations being determined by the temperature of ambient air). 

Kopko teaches limitations from claim 3, in fig. 3, shown above, [the] water chiller according to claim 2, wherein the control unit (78) is configured to control the refrigeration system (and the compressor 70 thereof specifically), and valves (64 and 67) connecting the at least one free cooling heat exchanger (64) to the water circuit (as taught in ¶ 38). 
Kopko does not teach the controller also controlling the damper.  Aaron teaches in ¶ 38 that the system of his invention includes a control system including a processor (118) and controlling, among other features of the system, the position (100) of the damper (44).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko with the controller operating the damper as taught by Aaron in order to ensure that the position of the damper is controlled to properly react to the instant atmospheric conditions in which the system is operates in order to ensure optimal and effective operations of the chiller.

Regarding claim 4, Kopko does not teach the use of louvers as the airflow controlling means of his invention, the louvers moving between a closed position blocking air to direct the air flow through the free cooling heat exchanger and an open position permitting air flow through the louvers to prevent flow through the free cooling heat exchanger.  Aaron teaches in fig. 1, shown below, and ¶¶ 32-33, a heat exchanger unit having two pairs of heat exchangers (2A and B, and 12 A and B) arranged to function alternatively, a damper (44) equivalent to the louvers of the instant claims as an air flow control means pivoting to open and close a flow path, the damper (44) being provided to open and close altering the static pressure in the chamber (40) between these pairs of heat exchangers to direct air either through the upper heat exchangers (12A and B) when the damper (44) is closed or past them when the damper (44) is open.  Aaron further teaches in ¶ 23 and claim 7 that louvers are an alternative which may be used in place of the damper (44) taught for his invention.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Kopko with the with the louver arrangement for selectively directing airflow between two alternative heat exchangers taught by Aaron in order to allow the proportion of cooling provided by the evaporator and free cooling heat exchangers of Kopko to be varied without fully disabling either, for example to continue harvesting residual cooling from the evaporator while shifting into a free-cooling mode in order to improve the system’s efficiency by preventing the wasting of cooling capacity.

claims 5 and 6, Kopko does not teach the condenser being disposed on one vertical lateral side of the chiller and the free-cooling heat exchanger being disposed on the same side above the condenser as taught in claim 5, or the free cooling heat exchanger extending in vertical alignment form the condenser as taught in claim 6.  Aaron teaches in fig. 1, shown above, a heat exchanger system (60) in which two pairs of heat exchangers are provided, with heat exchangers (2A and 2B) being disposed on lateral vertical edges of the heat exchanger system (6) and heat exchangers (12A and 12B) disposed on the same respective lateral edges, above the first heat exchangers (2A and 2B) as taught in claim 5, lying and extending partially in the vertical planes of the heat exchangers (2A and 2B) as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko with the vertical heat exchanger alignment of Aaron in order to reduce the vertical footprint of the system, promoting more efficient use of space.

Regarding claims 8 and 9, Kopko does not teach the free-cooling heat exchanger and air flow direction means being disposed on a top side of the chiller, above at least one fan as taught in claim 8, or being provided as an additional module mounted on top of an existing water chiller as taught in claim 9.  Aaron teaches in fig. 1, shown above, a heat exchanger assembly (60) in which a damper (44) and heat exchangers (112A and B) controlled thereby are mounted above a fan (34) at the top surface of the heat exchanger assembly (60) as taught in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko 
Regarding claim 9, the teaching of the free cooling heat exchanger and damper being provided as an additional module represents a product-by-process limitation as the structure of the system is not affected by the order or combination in which the elements were added to the system in assembly.  In this case, the system of Kopko as modified by Aaron as discussed in the above rejection of claim 8 from which claim 9 depends is capable of being formed in this way, with the elements above the heat exchangers (2A and 2B), including the damper (44) and the heat exchanger (12A and 12B which are controlled by the static pressure generated by this damper) being added to the heat exchanger system (60) after the other elements thereof have been assembled.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kopko and Aaron as applied to claims 1 and 5 above, and further in view of US Publication No. 2008/0160902 A1 to Desler.

Regarding claim 7, Kopko teaches a refrigeration system in which a refrigerant circuit and a free cooling circuit allowing either an evaporator of the refrigerant circuit or a free cooling heat exchanger to be used to cool a water flow.  Kopko does not teach the free cooling heat exchangers protruding from a vertical alignment of the condensers.  Aaron teaches in fig. 2, shown above, a heat exchanger system (60) in which a second set of heat exchangers (12A and 12B) is positioned above a first set of heat exchangers (2A and 2B) in the arrangement of the system, the upper heat exchangers (12A and 12B) 

    PNG
    media_image5.png
    548
    604
    media_image5.png
    Greyscale

Neither Kopko nor Aaron teaches the heat exchangers being V-shaped.  
Desler teaches in fig. 5, shown above, and in ¶¶ 69 and 73, a heat exchange system exchanging heat between an air flow and a flow of water inside a heat exchanger, .

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kopko and Aaron as applied to claim 1 above, and further in view of US Publication No. 2011/0100593 A1 to Benz et al.

    PNG
    media_image6.png
    458
    892
    media_image6.png
    Greyscale

Regarding claim 10, Kopko teaches a refrigeration system in which a refrigerant circuit and a free cooling circuit allowing either an evaporator of the refrigerant circuit or a free cooling heat exchanger to be used to cool a water flow.  Aaron teaches a heat exchanger arrangement vertically and having two pair of heat exchanger (2A and 2B, and 
Benz teaches in fig. 2, shown above, a heat exchange apparatus arranged in pairs of side-by-side modules, symmetrical around a center plane as shown in fig. 2, each module having separate and symmetrical fans (100), dampers (42) and heat exchangers (20).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the modified Kopko with the multiple symmetrical modules as taught by Benz, duplicating the modified system of Kopko, in order to increase the cooling performance of the system by duplicating the structure of the system and to allow for easier maintenance by the duplication of parts and constructions so that maintenance techniques and spare parts are usable for either of the subassemblies as needed and further because the mere duplication of the working parts of a system has been held to be a matter of routine skill in the art.  See 2144.04 Legal Precedent as Source of Supporting Rationale section VI. B. Duplication of parts and In re Harza, 274 F.2d 669, 124 USPQ 378.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	31 December 2021

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763